DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-19, 24, 25, 28 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,346,498 A to Greelis (Cited by Applicant).
As to claim 13, Greelis discloses a wire introduction apparatus for introducing a guide wire into a body of a patient, the apparatus comprising: 
a housing (61) having a front opening, a rear opening, and a middle opening arranged between the front opening and the rear opening (Fig. 3), 
wherein a guide wire (19) extending through the front opening and the rear opening (Fig. 3); 
a guide wheel assembly (81) including: 
opposite guide wheels (left 99 of 81 and right 99 of 81, Fig. 4) rotatably supported in the housing and partially exposed through the middle opening of the housing (Fig. 3 shows portion of 81 outside 61); and 
a spacer plate (95) disposed between the first and second guide wheels and defining a radial space (103) between the opposite guide wheels (Fig. 3), the radial space configured to permit the guide wire to pass through between the opposite guide wheels (col 9, ln 53-61); and 
a drive wheel assembly (83) including: 
a drive wheel (left 99 of 83, Fig. 4) rotatably mounted in the housing and engaged with one of the opposite guide wheels (left 99 of 81; col 9, ln 12-17 Fig. 4), where rotation of the opposite guide wheels causes the drive wheel to rotate (col 9, ln 12-17); and 


As to claim 15, Greelis discloses the apparatus of claim 13, wherein the radial space (103) is configured to permit the guide wire to pass through without contacting the opposite guide wheels (guidewire at 103 does not contact left and right 99 of 81).

As to claim 16, Greelis discloses the apparatus of claim 13, wherein the guide wire does not contact the drive wheel as the wheel plate advances the guide wire (guidewire 19 in 103 does not contact left 99 of 83, Fig. 4 col 9, ln 53-61).

As to claim 17, Greelis discloses the apparatus of claim 13, wherein the drive wheel and the wheel plate are fully received within the housing (Figs. 3, 4 show 83 and 95 of 83 fully received within 61).

As to claim 18, Greelis discloses the apparatus of claim 13, wherein the wheel plate circumferential surface includes a frictional material that grips the guide wire (Col 9, ln 43-46 & ln 58-61).

As to claim 19, Greelis discloses the apparatus of claim 18, wherein the frictional material is rubber (col 9, ln 43-46).

As to claim 24, Greelis discloses the apparatus of claim 13, wherein the drive wheel is engaged with one of the opposite guide wheels by meshing teeth (101, Figs. 3, 4; col 9, ln 48-52).

As to claim 25, Greelis discloses the apparatus of claim 13, further comprising: a needle mating tip (65) configured to receive a needle assembly and extend through the front opening of the housing 

As to claim 28, Greelis discloses a wire introduction apparatus for introducing a guide wire into a body of a patient, the apparatus comprising: 
a housing (61) configured to receive a guide wire (Fig. 3), 
wherein the guide wire (19) is configured to extend from the housing (Fig. 3); 
a guide wheel assembly (81) including: 
a guide wheel (left or right 99 of 81 Fig. 4) rotatably supported in the housing and partially exposed through an opening of the housing (Figs. 3, 4); and 
a spacer plate (95) connected to the guide wheel and being smaller than the guide wheel to define a radial space (at 103, Fig. 4) around the spacer plate (col 9, ln 53-61), 
the radial space configured to permit the guide wire to pass through (col 9, ln 53-61); and 
a drive wheel assembly (83) including: 
a drive wheel (left or right 99 of 83) rotatably mounted in the housing and engaged with the guide wheel (left or right 99 of 81 Fig. 4 col 9, ln 12-17), where rotation of the guide wheel causes the drive wheel to rotate (col 9, ln 12-17); and 
a wheel plate (95 of 83 Fig. 4) connected to the drive wheel and having a wheel plate circumferential surface (103 of 83 Fig. 4) configured to contact the guide wire and advance the guide wire to pass through the radial space of the spacer plate as the drive wheel is rotated by the rotation of the guide wheel (col 9, ln 53-61).

As to claim 30, Greelis discloses the apparatus of claim 28, wherein the radial space is configured to permit the guide wire to pass through without contacting the guide wheel (guidewire at 103 does not contact left and right 99 of 81).



As to claim 32, Greelis discloses the apparatus of claim 28, wherein the wheel plate circumferential surface includes a frictional material that grips the guide wire (Col 9, ln 43-46 & ln 58-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Greelis in view of US 2008/0262431 A1 to Anderson.  Greelis discloses the apparatus of claim 13. Greelis does not teach a slip . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 13, 15-19, 24, 25, 27, 28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,143,826 (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 13, 15-19, 24, 25, 27, 28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,441,756. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 13, 15-19, 24, 25, 27, 28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,191,928. Although the claims at issue are not identical, they are not patentably distinct from each other.
Allowable Subject Matter
Claims 14, 20-23, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David J. McCrosky/             Primary Examiner, Art Unit 3791